OPINION
CAYCE, Chief Justice.
Appellant Muhammad Faleh Abu Jarour was charged with theft of property valued at $750 or more but less than $20,000. Upon his plea of guilty, the trial court deferred adjudication and placed him on probation for a period of two years. Before the end of the probationary term, the State moved to adjudicate Jarour’s guilt, alleging that he had failed on several occasions to report to his probation officer as required by the conditions of his probation. At the adjudication hearing, Jarour pleaded true to the allegation of failure to report. The trial court found him guilty of theft and sentenced him to two years in prison.
In his sole point of error, Jarour complains that he was denied the right to confront the witnesses against him at the adjudication hearing because the trial court failed to sua sponte appoint an Arabic interpreter for him. For the reasons stated below, we are juris-dictionally barred from addressing the merits of this complaint.
Article 42.12 of the Texas Code of Criminal Procedure, controls questions concerning adult probation and applications to revoke probation.1 Section 5(b) of article 42.12 specifically states that “[n]o appeal may be taken” from the trial court’s determination to adjudicate an original offense upon violation of probation. Tex.Code CRIM.PROcAnn. art. 42.12, § 5(b) (Vernon Supp.1996); Phynes v. State, 828 S.W.2d 1, 2 (Tex.Crim.App.1992); Russell v. State, 702 S.W.2d 617, 618 (Tex.Crim.App.1985), cert. denied, 479 U.S. 885, 107 S.Ct. 277, 93 L.Ed.2d 253 (1986). “This clearly and emphatically denies this Court any jurisdiction to entertain or consider an appeal from the adjudication hearing on any grounds.” Johnson v. State, 694 S.W.2d 227, 228 (Tex.App. — Fort Worth 1985, pet. ref'd). Under these circumstances, the appropriate resolution of such an appeal is to dismiss the appeal for want of jurisdiction. Phynes, 828 S.W.2d at 2; Johnson, 694 S.W.2d at 228.
*175Without reviewing Jarour’s claim that he was denied confrontation of the witnesses against him, we dismiss his appeal for lack of jurisdiction.
DAUPHINOT, J., files a concurring opinion.

. Probation is now called community supervision. Tex.Code Crim.Proc.Ann. art. 42.12 (Vernon Supp.1996).